DETAILED ACTION

	This rejection is in response to Amendments filed on 10/13/2020.
	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 10/13/2020, with respect to 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) of claims 9 and 19 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-10 are directed to a method, claims 11-19 are directed to an apparatus, and claim 20 is directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for performing a search query and generating a fulfillment request, in the following limitations:
detecting, …, the listing identifying an item and a corresponding disclosed attribute value provided by a first provider of the item; 
querying …for a desired attribute value in response to the detecting; 
receiving the desired attribute value and a commitment to the desired attribute value from …; 
accessing …hidden attribute values for the item and corresponding quantity range attribute values for the item listed with the first provider, the hidden attribute values and corresponding quantity range attribute values provided by the first provider and hidden from …; and 
generating a fulfillment request to the first provider based on a number of commitments and corresponding desired attribute values from …, hidden attribute values and corresponding quantity range attribute values for the item from the first provider of the item.
The above-recited limitations set forth an arrangement to perform a search query and generate a fulfillment request based on certain data.  This arrangement amounts to certain methods of organizing human activity such as commercial and sales activities involving detecting a listing of an item and a value from a user, querying a value in response to detecting, receiving a value and commitment (e.g. a confirmation of a monetary deposit), accessing multiple values related to the item that are provided by the user and hidden, and generating a fulfillment request to the user based on the value, the multiple values, and the commitment.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

In this instance, the claims recite the additional elements such as:
detecting, at a server, that an application operating at a first client device of a first user is leaving a display of a listing provided by a publication application…(1, 11, 20);
accessing a database…(1, 8, 11, 18, 20); 
the first client device (1, 3, 4, 5, 13, 14, 15);
a second client device (4, 7, 14, 17);
processor and memory (11);
non-transitory computer-readable storage medium and computer (20).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other 
Independent claims as well as all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims as well as all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
detecting, at a server, that an application operating at a first client device of a first user is leaving a display of a listing provided by a publication application…(1, 11, 20);
accessing a database…(1, 8, 11, 18, 20); 
the first client device (1, 3, 4, 5, 13, 14, 15);
a second client device (4, 7, 14, 17);
processor and memory (11);
non-transitory computer-readable storage medium and computer (20).
These additional limitations, including the limitations in the independent claim and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35
U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	

Conclusion
	The prior art made of record and not relied upon that is considered relevant is Reference U cited in PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684